Citation Nr: 1627649	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-39 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for posttraumatic headaches.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of traumatic brain injury.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a Travel Board hearing in June 2013.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Entitlement to service connection for depression, as secondary to residuals of traumatic brain injury, has been raised by the record in an August 2015 notice of disagreement.  However, a claim for entitlement to service connection for depression, as secondary to residuals of traumatic brain injury, has not been filed.  If the Veteran wishes to pursue this claim, he and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).


REMAND

Following the Board's April 2014 remand, the Veteran was granted entitlement to service connection for residuals of traumatic brain injury (TBI), and an initial evaluation of 10 percent was assigned.  See July 2015 rating decision.  The Veteran filed a timely notice of disagreement in August 2015, in which he expressed dissatisfaction with the initial 10 percent evaluation.  As this issue has not yet been the subject of a statement of the case and is inextricably intertwined with the Veteran's claim for a TDIU, adjudication of entitlement to a TDIU is not appropriate at this time.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  On remand, a statement of the case must be issued.  

The Veteran has also asserted that the April 2015 VA examination inadequately addresses the functional impact of his TBI symptoms.  Regarding functional impact, the examiner wrote that the Veteran's TBI results in a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The VA psychiatric examiner indicated the Veteran had a "mild" brain injury which would not be expected to cause significant cognitive deficits, insofar as he was able to obtain a bachelor's degree in computer information systems in 2008.  

On the other hand, the examiner acknowledged the Veteran had subjectively "significant symptoms that significantly limit his functioning."  He also wrote that the Veteran has held up to 20 jobs since he was discharged from the military, and that the longest one was held for only 2 years.  The examination also revealed the Veteran last worked in 2009, when he was terminated for missing work as a result of headaches and memory lapses.  

The examiner concluded his report by stating, despite the Veteran's significant TBI symptoms, he is "capable of functioning at a relatively high level when it suits his needs" due primarily to the fact that he is active in two semi-pro adult football leagues, in which he travels and arranges practices, schedules, and fundraising.  

While the examiners inquired as to the relevant occupational and educational history, they did not adequately address how the Veteran's TBI symptoms specifically result in functional impact.  The examiner does not specify which tasks or activities the Veteran would not be capable of performing (or would have a difficult time performing) as a result of his TBI symptoms.  The examiner also does not comment on whether the Veteran history of missing significant time from work due to headaches and reported memory lapses is reasonable in light of the objective findings.  Thus, the examination reports do not provide the Board with sufficient details to determine the extent to which the Veteran's TBI symptoms prevent him from performing the tasks required of his employment. 

On remand, the AOJ should request that the examiners provide addenda detailing the functional impact of the Veteran's TBI symptoms, to include any factors which specifically interfere with employment.  

In addition, it appears that the Veteran has a VA Vocational Rehabilitation folder.  As the contents are relevant to the claims before the Board, it should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the claim for a rating in excess of 10 percent for service connection for residuals of traumatic brain injury.  Inform the Veteran and his representative of the requirements for filing a substantive appeal.

2.  Obtain the Veteran's VA Vocational Rehabilitation folder.  

3.  Contact the VA psychiatrist and neurologist who performed the 2015 examinations and request addendum opinions from each.  If an examiner is not available, the opinion should be requested from another appropriate medical professional.  If it is determined that a new examination or any additional testing is necessary, it should be scheduled.  

The examiner(s) as appropriate should provide a detailed discussion of the functional impact of the Veteran's headache and TBI symptoms, including a detailed description of any tasks or activities the Veteran is not capable of performing, or would otherwise have difficulty performing, as a result of his TBI symptoms, to include headaches and memory loss.  

4.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



